ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 has been acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021, 01/27/2021 and 08/02/2022 have been acknowledged and considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 8,909,724 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.



Reasons for Allowance
Regarding claims 2 and 14, none of the closest prior art of record (Scott et al. U.S. 2007/0011367 A1; Grooters et al. U.S. 2004/0103167 A1; and Bocking et al. U.S. 2007/0021108 A1) fairly teach or suggest alone or in combination a method or system for the limitations of, in combination with and in a sequential order of the other limitations of the claims, receiving at a communication device, via a first communication mode and a second communication mode, a first incoming message and a second incoming message, respectively, while a first profile is active and a second profile is inactive.  Receiving notifications of the incoming messages, via a first and second application, and performing actions specified by the first profile, such as, preventing the notifications from being manifested.  Deactivating the first profile and activating the second profile, then manifesting the first notification and the second notification.
In regards to the closest prior art, Scott discloses a user receiving communications such as email messages, IM or telephone calls and tracking time/day data, as well as, appointments in a user calendar to determine current accessibility (see Scott; paragraphs 0034, 0039, 0047, 0053 and 0062), Grooters discloses a system that saves a notification of events, such as email has been received (see Grooters; paragraphs 0022, 0023 and 0043), and Bocking discloses applications such as an email, calendar, alarm and SMS executing on a user’s device and a profile that can be ON or OFF including the applications (see Bocking; paragraphs 0052, 0054 and 0055 and Figure 3).
However, Scott, Grooters and Bocking whether singular or in combination fail to disclose the combination of limitations discussed above and in sequential order with the other limitations in regards to claims 2 and 14.  In other words, the prior art contains portions of the limitations but fails to show the combination of the limitations with the sequential ordering as presented in the claims.
The dependent claims 3-13 and 15-21 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al. (U.S. 8,693,663 B2) discloses implementing a do-not-disturb during media content.
Chaudhri et al. (U.S. 2013/0007665 A1) discloses controlling the manner in which notifications received from multiple applications are displayed.
Tseng et al. (U.S. 2009/0249247 A1) discloses a notification of an alert and displaying details regarding a plurality of recent messaging events.
Horvitz et al. (U.S. 2003/0046421 A1) discloses classifiers trained to prioritize one or more received messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        08/02/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442